Citation Nr: 1613612	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS), including consideration as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to July 1992, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In this regard, the Veteran's claim was initially denied in a September 2004 rating decision; however, his claim was subsequently reconsidered under 38 C.F.R. § 3.156(b) (2015) based on the receipt of an April 2006 VA examination report in the June 2006 rating decision.  Thereafter, the Veteran perfected an appeal as to such decision. 

This case was first before the Board in January 2012 when it was remanded for additional development.  The Board also remanded claims of service connection for neck and low back disorders at such time.  Upon return to the Board in December 2013, the instant issue was again remanded.  The Board also denied service connection for neck and low back disorders.  

As noted by the Board in January 2012 and again in December 2013, the Veteran's accredited representative has raised a claim for an increased rating for bipolar disorder beyond the current 10 percent rating.  See December 2011 Informal Hearing Presentation.  This matter is once again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must again be remanded as there was not substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

More specifically, the Board last remanded this matter in December 2013 because there was not substantial compliance with a prior Board remand in January 2012.  The Board explained that the matter had been remanded in January 2012 to arrange for a VA examination.  Consistent with the January 2012 remand directives, the Veteran underwent a VA examination upon remand in February 2012.  However, as the Board explained in its December 2013 remand, the February 2012 VA examination did not comply with the prior remand directives because (a) it was an Infectious Diseases examination instead of a Persian Gulf War examination, and (b) the VA examiner reached a negative diagnosis without addressing all the diagnostic criteria listed in the regulatory definition of CFS.  

Accordingly, the Board's December 2013 remand asked for a new VA examination.  The remand directives set forth three separate questions, which the examiner was asked to answer:

a.  Whether there is a 50 percent or better probability that the Veteran has chronic fatigue syndrome or at any time during the appeal (under the criteria listed that was previously provided).  It is imperative that the physician address the presence or absence of the objective manifestations of chronic fatigue syndrome as set forth in the regulation cited above.  All opinions should be supported by reference to the pertinent evidence of record and the clinical evaluation. 

b. Whether any symptom of fatigue, restlessness and/or forgetfulness is attributed to a known clinical diagnosis other than chronic fatigue syndrome, the examiner must state whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder originated during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given. 

c. Whether there are any objective indications (signs) of chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests.

Upon remand, the Veteran underwent a Chronic Fatigue Syndrome examination in March 2014, at which time the VA examiner determined that the Veteran did not have CFS.  Unfortunately, the Board finds that this examination does not substantially comply with the Board's December 2013 remand directives.  Specifically, the VA examiner only answered the one of the three questions asked by the Board.  

The Board's December 2013 remand asked those three questions because they each addressed three different complex medical issues.  Subsequent to that examination, no further information or evidence has been presented which might otherwise resolve these complex medical questions.  Moreover, these complex medical questions remain outside the Board's competence as a non-medical expert to address.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015) (the Board must cite independent medical evidence to corroborate any finding regarding a medical question that is not the type for which lay evidence is competent).  

Therefore, the Board is left without adequate medical information to inform its judgment on those complex medical questions and, consequently, it cannot be found that there was substantial compliance with the December 2013 Board remand directives.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's file and a copy of this remand to the examiner who conducted the February 2014 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed fatigue condition.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and results of the prior examination.  Then, the examiner is asked to separately address each of the following questions:

a.  Are any symptom of fatigue, restlessness and/or forgetfulness attributed to a known clinical diagnosis other than chronic fatigue syndrome?  If so, what is that diagnosis?  The examiner is then asked to state whether it is at least as likely as not (i.e., probability of 50 percent) that this disorder originated during service or is otherwise related to service.  

b. Are there any objective indications (signs) of a chronic disability manifested by fatigue, restlessness and/or forgetfulness, which cannot be attributable to any known clinical diagnosis, including by history, physical examination, or laboratory tests?

In answering both questions (a) and (b), the examiner is asked to articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

